Citation Nr: 1101837	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-21 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran had active service from April 1951 to September 1951.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In June 2008, the Veteran and his spouse testified at a hearing 
before the undersigned Acting Veterans Law Judge (VLJ).  A 
transcript of the hearing testimony is associated with the claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks compensation for residuals of radical 
prostatectomy under 38 U.S.C.A. § 1151.  He avers that VA failed 
to timely diagnose prostate cancer and this caused additional 
disability-impotence and urinary incontinence.

Historically, the appellant began urological treatment with VA in 
1986, including for service-connected prostatitis.  Records 
reflect treatment for prostatitis and rising PSA.  Records 
reflect that the Veteran underwent biopsy that was negative for 
cancer.  Records show that the Veteran's PSA jumped from 13 to 23 
in 1995.  Adenocarcinoma of the prostate was diagnosed.  The 
appellant underwent a radical prostatectomy for prostate cancer 
in 1995.  The Veteran subsequently developed impotence and 
urinary incontinence.
In March 2007, a VA examination was conducted.  In an addendum, 
the examiner noted that the appellant had erectile dysfunction 
and incontinence issues.  He opined that "it is unlikely that 
delay in treatment led to these issues for a radical retropublic 
prostatectomy."  The examiner explained that these are common 
side effects of the surgery and whether the patient had any delay 
in treatment or not "probably" would not change the end result 
in the side effects of the surgery.  Also, on the matter of 
whether history of chronic prostatitis may have led to prostate 
cancer, the examiner opined that the "research is 
inconclusive."  He noted that several articles have shown an 
association while several other articles have shown no 
association.  He opined that "I do no believe that chronic 
prostatitis is a likely cause of his having prostate cancer."   
The examiner did not explain why he sided with the articles 
showing no association.

In November 2008, the Board remanded this case for development to 
include a VA examination with an opinion.

In March 2010, a VA examination and opinion was obtained.  The 
examiner stated that "It is my opinion supported by the medical 
literature that chronic prostatitis is not recognized as an 
etiological cause of prostate cancer.  Therefore, I do not think 
it is related to his service-connected prostatitis." With regard 
to the Veteran's allegation that a delay in diagnosis effected 
his outcome, the examiner stated that "I cannot without 
resorting to speculation say whether there was any reasonable 
delay in his diagnosis but my feeling is that this would not have 
materially affected his outcome."  The examiner explained that 
"These complications of impotence and urinary incontinence are 
known complications of prostate surgery regardless."

On review of the most recent medical opinion, the Board finds 
that it is inadequate.  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In this case, the March 2010 VA 
opinion provides an incomplete rationale.  The examiner stated 
that that prostatitis did not cause prostate cancer.  His 
rationale was that "my opinion is supported by the medical 
literature."  No further explanation was provided.  The Board 
observes that the opinion is bereft of any discussion of the 
relevant medical literature, the salient portions of that 
literature, or identification of the literature relied upon by 
the examiner.  No sources were cited by the examiner although he 
appears to rely on evidence outside the record for support of his 
opinion.  Therefore, the rationale is incomplete.

It is noted that a remand by the Board imposes upon the Secretary 
of the VA a concomitant duty to ensure compliance with the terms 
of the remand. Where remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  The March 2010 VA opinion should be 
returned to the examiner for a complete 
rationale for his opinion.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record. If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



